Exhibit 10.171

 



CONVERTIBLE DEBENTURE
AND WARRANT PURCHASE AGREEMENT

 

THIS CONVERTIBLE DEBENTURE AND WARRANT PURCHASE AGREEMENT is made as of November
5, 2014, by and among Wonderland Capital Corp., (the “Investor”) and VG Life
Sciences Inc. (the "Company" or “VGLS”).

 

THE PARTIES HEREBY AGREE AS FOLLOWS:

 

1.          Purchase and Sale of Note.

 

1.1          Purchase and Sale of Note. Subject to the terms and conditions of
this Agreement and pursuant to a convertible debenture in the form attached
hereto as Exhibit A (“Note”), the Investor agrees to purchase at the Closing and
the Company agrees to sell and issue to the Investor at the Closing a Note in
the principal amount of Twenty-Two Thousand Two Hundred Ninety Six Dollars and
Ninety Seven Cents ($22,296.97) (the "Investment"). The Warrant (as defined in
Section 1.2 below) includes a cashless exercise feature enabling conversion into
unregistered shares (“Shares”) of common stock of VGLS based on the spread
between the warrant exercise price and the then-trading value of the underlying
VGLS Shares. The Note is convertible into Shares at a conversion rate equal to
$0.07 (the “Price”). The Note will be convertible into Shares on May 5, 2016 and
lock up restrictions will expire May 5, 2016. With respect to the Note: (a) it
bears interest at the rate of eight percent (8%) per annum, (b) any unconverted
principal and interest remaining on the Note on May 5, 2016 shall be
automatically converted into Shares on such date, and (c) it will not be
prepayable by VGLS. The maturity date for the note shall be May 5, 2016.

 

1.2          Purchase and Sale of Warrant. Subject to the terms and conditions
of this Agreement, the Investor agrees to purchase and the Company agrees to
sell and issue to the Investor at the Closing, a warrant in the form attached
hereto as Exhibit B (the "Warrant") to purchase shares of the Company's Common
Stock. In addition to the Note, Wonderland Capital Corp. will receive warrant
coverage (“Warrants”) for four Shares for every one dollar ($1.00) of cash
provided to the Company under Section 1.1 above, with each Warrant to be
exercisable by Investor at the Price, as stated in Section 1.1 above, multiplied
by 7.5 ($0.53 per share), which includes a cashless exercise feature. The
Warrants will be exercisable on any date after the four-year anniversary of the
date of this Agreement and expire on the five-year anniversary of the date of
this Agreement.

 

1.3          Closing.

 

(a)          The purchase and sale of the initial Note and Warrants shall take
place upon execution of this Agreement, or at such other time and place as the
Company and the Investor may determine (the "Closing").

 

(b)          At the Closing, the Company shall deliver to the Investor a Note
representing the principal amount as is prescribed in Section 1.1 above.

 



1

 

 

1.4          Change of Control. Notwithstanding anything to the contrary set
forth in this Agreement, in the event of a “Change of Control” of VGLS, Investor
shall be entitled to receive (prior to the close of any such Change of Control)
any remaining Note and the Shares to which Investor would have been entitled to
under the Note or the conversion thereof absent such Change of Control. In
addition to the foregoing, in the event of a Change of Control of VGLS, Investor
shall be entitled to receive and exercise (prior to the close of any such Change
of Control) any and all corresponding Warrants to which it would have been
entitled under Sections 1.1 and 1.2 above during the full term of this Agreement
absent such Change of Control, and the Shares exercisable under the Warrants.
For purposes of this Section 1.4 a “Change in Control” shall mean; (a) the
closing of the sale, transfer or other disposition of all or substantially all
of the VGLS’s assets, (b) the consummation of the merger or consolidation of
VGLS with or into another entity (except a merger or consolidation in which the
holders of capital stock of VGLS immediately prior to such merger or
consolidation continue to hold at least fifty percent (50%) of the voting power
of the capital stock of VGLS or the surviving or acquiring entity), or any
transaction or series of transactions to which VGLS is a party in which in
excess of fifty percent (50%) of VGLS’s voting power is transferred, or (c) the
exclusive license of all or substantially all of the intellectual property of
VGLS to a third party.

 

2.          Representations, Warranties, and Covenants of the Company. The
Company hereby represents and warrants to the Investor that:

 

2.1          Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has all requisite corporate power and authority to
carry on its business as now conducted and proposed to be conducted. The Company
is duly qualified to transact business and is in good standing in each
jurisdiction in which the failure to so qualify would have a material adverse
effect on its business or properties.

 

2.2          Authorization. All corporate actions on the part of the Company,
its officers, directors and stockholders necessary for the authorization,
execution and delivery of this Agreement, the performance of all obligations of
the Company hereunder and the authorization, issuance and delivery of the Note
and the Warrant have been taken or will be taken prior to the Closing. This
Agreement constitutes, and the Note and the Warrant when executed and delivered
in accordance with their terms will constitute, valid and legally binding
obligations of the Company, enforceable in accordance with their respective
terms except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
enforcement of creditors' rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief, or other equitable
remedies and (iii) as limited by applicable usury laws.

 



2

 

 

2.3          Compliance with Other Instruments. The Company is not in violation
or default of any provisions of its Articles of Incorporation, as amended (the
"Articles"), or Bylaws (the "Bylaws"), or, except as set forth on Schedule 1
hereof, in any material respect of any provision of a mortgage, indenture,
agreement, instrument or contract to which it is a party or by which it is bound
or of any federal or state judgment order, writ or decree, or, to its knowledge,
of any statute, rule or regulation applicable to the Company. The execution,
delivery and performance by the Company of this Agreement, and the consummation
of the transactions contemplated hereby, including the issuance and delivery of
the Note and the Warrants, will not result in any such violation or be in
material conflict with or constitute, with or without the passage of time or
giving of notice, either a material default under any such provision or an event
that results in the creation of any material lien, charge or encumbrance upon
any assets of the Company or the suspension, revocation, impairment, forfeiture,
or nonrenewal of any material permit, license, authorization, or approval
applicable to the Company, its business or operations, or any of its assets or
properties.

 

2.4          Governmental Consents. Based in part upon the representations and
warranties of the Investor in Section 3, no consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority on the part of
the, Company is required in connection with the consummation of the transactions
contemplated by this Agreement, except such post-closing filings as may be
required under applicable federal and state securities laws, which will be
timely filed within the applicable period therefor.

 

2.5          Sufficient Authorized Shares. The number of authorized but unissued
shares of the Company's Common Stock will be sufficient to permit conversion of
the Note and the exercise of the Warrants. From the date hereof, the Company
shall at all times maintain a sufficient quantity of authorized but unissued
shares of Common Stock sufficient to permit conversion of the Note and the
exercise of the Warrants. In the event the Company, for any reason, no longer
has a sufficient number of authorized but unissued shares to comply with this
Section 2.5, it shall use its best efforts to promptly authorize such shares.
Upon the issuance of shares of Common Stock pursuant to the conversion of the
Note and/or the exercise of the Warrants, such shares of Common Stock shall be
duly and validly issued, fully paid and nonassessable, and issued in compliance
with all applicable securities laws, as then in effect, of the United States and
each of the states whose securities laws govern the issuance of the Note and/or
the Warrants pursuant to this Agreement and shall not be issued in violation of
any preemptive or similar right.

 

2.6          No Brokers. No broker or finder has acted directly or indirectly
for the Company in connection with the transactions contemplated by this
Agreement, and no broker or finder is entitled to any brokerage, finder's or
other fee or commission in respect thereof based in any way on agreements,
arrangements or understandings made by or on behalf of the Company and the
Investor or the transactions contemplated hereby.

 

2.7          Minute Books. The Company has made available to the Investor (and
will continue to make available up to the Closing) copies of the minute books of
the Company. The minute books contains records of all written actions and
meetings of the Board of Directors and there have been no written actions or
meetings of the Board of Directors since the date of the last meeting in the
minute books.

 



3

 

 

3.          Representations and Warranties of the Investor. The Investor
represents and warrants severally and not jointly, with respect to the Investor,
that:

 

3.1          Authorization. The Investor has full capacity, power and authority
to enter into and perform this Agreement, and all actions necessary to authorize
the execution, delivery and performance of this Agreement have been taken prior
to the Closing. This Agreement constitutes a valid and legally binding
obligation of the Investor, enforceable in accordance with its terms, except as
the same may be limited by bankruptcy, insolvency, moratorium, and other laws of
general application affecting the enforcement of creditors' rights generally.

 

3.2          Receipt of Information. The Investor believes it, he or she has
received all the information necessary or appropriate for deciding whether to
acquire the Securities. The Investor further represents that the Investor has
had an opportunity to ask questions and receive answers from the Company
regarding the terms and conditions of the offering of the Securities.

 

3.3          Investment Experience. The Investor is an investor in securities of
companies in the development stage and acknowledges that the Investor is able to
fend for itself, herself or himself, can bear the economic risk of its, his or
her investment and has such knowledge and experience in financial or business
matters that the Investor is capable of evaluating the merits and risks of the
investment in the Securities. If other than an individual, the Investor also
represents it has not been organized for the purpose of acquiring the
Securities. The Investor further represents that the information provided on
Investor's counterpart signature page is true and accurate.

 

3.4          Restricted Securities. The Investor understands that the Securities
are characterized as "restricted securities" under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act of
1933, as amended (the "Securities Act") only in certain limited circumstances.
In connection therewith, each lender represents that it is familiar with
Rule 144 under the Securities Act, as presently in effect, and understands the
resale limitations imposed thereby and by the Securities Act.

 

3.5          Legends. To the extent applicable, each certificate or other
document evidencing any of the Securities shall be endorsed with the legend set
forth below, and the Investor covenants that, except to the extent such
restrictions are waived by the Company, the Investor shall not transfer the
Securities represented by any such certificate without complying with the
restrictions on transfer described in the legends endorsed on such certificate:

 

"THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED, OR
HYPOTHECATED ABSENT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR
COMPLIANCE WITH RULE 144 PROMULGATED UNDER SUCH ACT, OR UNLESS THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL, SATISFACTORY TO THE COMPANY AND ITS COUNSEL,
THAT SUCH REGISTRATION IS NOT REQUIRED."

 



4

 

 

4.          Conditions of Investor's Obligations. The obligations of the
Investor hereunder are subject to the fulfillment on or before the Closing of
each of the following conditions:

 

4.1          Representations and Warranties. The representations and warranties
of the Company contained in Section 2 shall be true on and as of the Closing
with the same effect as though such representations and warranties had been made
on and as of the date of such Closing.

 

4.2          Performance. The Company shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Closing.

 

4.3          Board Actions. The Company shall have delivered to the Investor
resolutions duly adopted by the Company's Board of Directors and, to the extent
required by applicable law or by the Company's Articles of Incorporation, the
Company's Shareholders, and certified by the Secretary of the Company
(i) approving and authorizing the Company's execution and delivery of this
Agreement, the Note and the Warrant, and the Company's performance thereunder,
(ii) authorizing the reservation of a sufficient number of shares of the
Company's Common Stock to permit the conversion of the Note and to permit the
exercise of the  Warrants.

 

5.          Conditions of the Company's Obligations. The obligations of the
Company with respect to the Investor under this Agreement are subject to the
fulfillment on or before the Closing of each of the following conditions:

 

5.1          Representations and Warranties. The representations and warranties
of the Investor contained in Section 3 and on the Investor's signature page
shall be true on and as of the Closing with the same effect as though such
representations and warranties had been made on and as of the Closing.

 

5.2          Delivery of Principal. The Investor shall have delivered the
principal amount of the Investor's Investment as is prescribed in Section 1.1.

 



5

 

 

6.          Post-Closing Covenant of Company. During such times as any Note is
outstanding, the Company shall provide the Investor with a weekly update of the
Company's actual and forecasted cash position and of any reasonably significant
development related to the Company or its business. Such weekly updates shall be
transmitted to the Investor via facsimile or via e-mail, at a facsimile number
or e-mail address provided by the Investor, no later than noon pacific time each
Monday during which such obligation remains in effect.

 

7.          Events of Default.

 

Upon the occurrence of any of the following specified events (each an "Event of
Default"), unless such Event of Default shall have been waived or cured prior to
the exercise of the remedies set forth below:

 

7.1          Payments. Any default by the Company in the payment when due of any
principal and unpaid accrued interest under any Note if such default is not
cured by the Company within ten (10) days after the holder of such Note has
given the Company written notice of such default;

 

7.2          Representations and Warranties. Any representation or warranty made
by the Company herein shall prove to have been incorrect in any material respect
on or as of the date made and remains unremedied for a period of thirty (30)
days after any Investor provides the Company with written notice of such breach;

 

7.3          Post Closing Covenants. The failure of Company to satisfy any of
the post-closing covenants set forth in Section 6 hereof within the time-periods
set forth therein.

 

7.4          Institution of Bankruptcy Proceedings. The institution by the
Company of proceedings to be adjudicated as bankrupt or insolvent, or the
consent by it to institution of bankruptcy or insolvency proceedings against it
or the filing by it of a petition or answer or consent seeking reorganization or
release under the federal Bankruptcy Act, or any other applicable federal or
state law, or the consent by it to the filing of any such petition or the
appointment of a receiver, liquidator, assignee, trustee, or other similar
official, of the Company, or of any substantial part of its property, or the
making by it of an assignment for the benefit of creditors, or the taking of
corporate action by the Company in furtherance of any such action; or

 

7.5          Continuation of Bankruptcy Proceedings. If, within thirty (30) days
after the commencement of an action against the Company (and service of process
in connection therewith on the Company) seeking any bankruptcy, insolvency,
reorganization, liquidation, dissolution or similar relief under any present or
future statute, law or regulation, such action shall not have been resolved in
favor of the Company or all orders or proceedings thereunder affecting the
operations or the business of the Company stayed, or if the stay of any such
order or proceeding shall thereafter be set aside, or if, within thirty (30)
days after the appointment without the consent or acquiescence of the Company of
any trustee, receiver or liquidator of the Company or of all or any substantial
part of the properties of the Company, such appointment shall not have been
vacated;

 



6

 

 

Then, and in any such event, and at any time thereafter, if any events shall be
continuing, the Investor shall have the option to declare the principal amount
of the Note, and all accrued but unpaid interest thereon, to be immediately due
and payable upon written notice to the Company.

 

8.          Miscellaneous.

 

8.1          Successors and Assigns. No party may assign any of its rights or
delegate any of its obligations under this Agreement without the prior written
consent of the other party. Any purported assignment of rights or delegation of
obligations in violation of this Section 8.1 shall be void. This Agreement will
apply to and be binding in all respects upon, and inure to the benefit of heirs,
executors, administrators, legal representatives, and permitted assigns of the
parties.

 

8.2          Governing Law. This Agreement shall be governed by and construed
under the laws of the State of California, without giving effect to principles
of conflict of laws.

 

8.3          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

8.4          Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

8.5          Notices. Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given upon personal delivery to the party to be notified or four (4)
days after deposit with the United States Post Office, by registered or
certified mail, postage prepaid and addressed to the party to be notified at the
address indicated for such party on the signature page hereof, or at such other
address as such party may designate by advance written notice to the other
parties.

 

8.6          Finder's Fee. Each party represents that it neither is nor will be
obligated for any finders' fee or commission in connection with this
transaction.

 

8.7          Entire Agreement. This Agreement and the other documents delivered
pursuant hereto constitute the entire agreement among the parties and no party
shall be liable or bound to any other party in any manner by any warranties,
representations, or covenants except as specifically set forth herein or
therein.

 

8.8          Amendment and Waiver. Any term of this Agreement may be amended and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance and either retroactively or prospectively), with the
written consent of the Company and the Investor. This provision shall not affect
the amendment and waiver provisions of the Note. Any waiver or amendment
effected in accordance with this section shall be binding upon each holder of
any Securities purchased under this Agreement at the time outstanding, each
future holder of all such Securities, and the Company.

 



7

 

 

8.9          Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

 

8.10        Survival. The representations, warranties, covenants and agreements
made herein shall survive the Closing for a period of 12 months.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



8

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

VG Life Sciences Inc.

 

 

 

/s/ John P. Tynan

By: John P. Tynan

Title: President & CEO

 

 

 

Wonderland Capital Corp.

 

 

 

/s/ Hugh Austin

By: Hugh Austin

Title: President, Wonderland Capital Corp.

 



9

 

 

EXHIBIT A

 

CONVERTIBLE DEBENTURE

 

 

THIS CONVERTIBLE DEBENTURE (“Note”) is issued as of November 5, 2014 (the
“Original Issue Date”), by VG Life Sciences Inc., a Delaware corporation (the
“Company”), in an aggregate principal amount of $22,296.97.

 

Terms not otherwise defined herein shall have the meanings given in Section 6
below.

 

FOR VALUE RECEIVED, the Company promises to pay to Wonderland Capital Corp., or
registered assigns (the “Holder”), the principal sum of Twenty-Two Thousand Two
Hundred Ninety Six Dollars and Ninety Seven Cents ($22,296.97), on or before May
5, 2016 (the “Maturity Date”) and to pay interest to the Holder on the principal
sum, at the rate per annum of eight percent (8%). Interest shall accrue daily
commencing on the Original Issue Date until payment in full of the principal
sum, together with all accrued and unpaid interest, has been made or duly
provided for. Interest shall be calculated on the basis of a 360-day year.
Interest hereunder will be due and payable at the Maturity Date, to the person
in whose name this Note is registered on the records of the Company (the “Note
Register”). The principal of, and interest on, this Note are payable in such
coin or currency of the United States of America as at the time of payment is
legal tender for payment of public and private debts, at the address of the
Holder last appearing on the Note Register. A transfer of the right to receive
principal and interest under this Note shall be transferable only through an
appropriate entry in the Note Register as provided herein.

 

This Note is subject to the following additional provisions:

 

Section 1.          Convertible Note and Warrant Purchase Agreement. This Note
is issued pursuant to that certain Convertible Note and Warrant Purchase
Agreement (the “Agreement”) between the Company and Holder dated as of November
5, 2014. This Note is subject to, and qualified by, all the terms and conditions
set forth in the Agreement.

 

Section 2.          Events of Default.

 

Section 2.1          Events of Default Defined; Acceleration of Maturity. If an
Event of Default (as defined in the Agreement) has occurred then upon the
occurrence of any such Event of Default, the Holder may, by notice to the
Company, declare the unpaid principal amount of the Note to be, and the same
shall forthwith become, due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Company,
together with the interest accrued thereon and all other amounts payable by the
Company hereunder and pursue all of Holder’s rights and remedies hereunder and
under the other Loan Documents and all other remedies available to Holder under
applicable law.

 



A-1

 

 

Section 3.          Conversion.

 

(a)          The outstanding principal and all accrued and unpaid interest of
this Note shall be convertible, at the option of the Holder, into shares of
common stock of the Company (“Common Stock”) at the Conversion Ratio, at the
option of the Holder, on May 5, 2016. Any conversion under this Section 3(a)
shall be of a minimum amount of US $5,000 of Notes. The Holder shall effect
conversions by surrendering the Note to be converted to the Company, together
with the form of conversion notice attached hereto as Exhibit A (the “Conversion
Notice”) in the manner set forth in Section 3(h). Conversion Notice shall
specify the principal amount of Note to be converted and the date on which such
conversion is to be effected (the “Conversion Date”). Subject to Section 3(b),
each Conversion Notice, once given, shall be irrevocable. If the Holder is
converting less than all of the principal amount represented by the Note
tendered by the Holder with the Conversion Notice, the Company shall promptly
deliver to the Holder a new Note for such principal amount as has not been
converted.

 

(b)          Not later than ten (10) Business Days after the Conversion Date,
the Company will deliver to the Holder (i) a certificate or certificates
containing the restrictive legends and trading restrictions required by law, if
any, representing the number of shares of Common Stock being acquired upon the
conversion of the Note and (ii) the Note in principal amount equal to the
principal amount of Note not converted; provided, however that the Company shall
not be obligated to issue certificates evidencing the shares of Common Stock
issuable upon conversion of the Note, until the Note is either delivered for
conversion to the Company or any transfer Holder for the Note or Common Stock,
or the Holder notifies the Company that such Note has been lost, stolen or
destroyed and provides a lost instrument indemnity to the Company to indemnify
the Company from any loss incurred by it in connection therewith. If such
certificate or certificates are not delivered by the date required under this
Section 3(b), the Holder shall be entitled by written notice to the Company at
any time on or before its receipt of such certificate or certificates
thereafter, to rescind such conversion, in which event the Company shall
immediately return the Note tendered for conversion.

 

(c)          (i)          The conversion price (“Conversion Price”) for the Note
in effect on any Conversion Date shall be $0.07, subject to adjustment as
otherwise contemplated by this Section 3(c).

 

(ii)          In case of any Acquisition (as defined below) of the Company, then
Holder shall have the right thereafter to convert any principal and interest
remaining owing under this Note prior to the closing of any such Acquisition. At
the election of Holder, Holder may convert this Note into the shares of stock
and other securities and property receivable upon or deemed to be held by
holders of Common Stock following such Acquisition, and the Holder shall be
entitled upon such event to receive such amount of securities or property as the
shares of the Common Stock, into which the Note could have been converted
immediately prior to such Acquisition, would have been entitled. The terms of
any such Acquisition shall include such terms so as to continue to give to the
Holder the right to receive the securities or property set forth in this Section
3(c) upon any conversion following such Acquisition. This provision shall
similarly apply to successive Acquisitions. “Acquisition” means (a) the closing
of the sale, transfer or other disposition of all or substantially all of the
VGLS’s assets, (b) the consummation of the merger or consolidation of VGLS with
or into another entity (except a merger or consolidation in which the holders of
capital stock of VGLS immediately prior to such merger or consolidation continue
to hold at least fifty percent (50%) of the voting power of the capital stock of
VGLS or the surviving or acquiring entity), or any transaction or series of
transactions to which VGLS is a party in which in excess of fifty percent (50%)
of VGLS’s voting power is transferred, or (c) the exclusive license of all or
substantially all of the intellectual property of VGLS to a third party.

 



A-2

 

 

(iii)          The Conversion Price shall be subject to adjustment as follows:

 

(A)          In case the Company shall (i) pay a dividend in shares of its
capital stock, (ii) subdivide its outstanding shares of Common Stock, (iii)
combine its outstanding shares of Common Stock into a smaller number of shares,
or (iv) issue by reclassification of its shares of Common Stock any shares of
the Company, the Conversion Price in effect immediately prior thereto shall be
adjusted so that the Holder of this Note thereafter surrendered for conversion
shall be entitled to received the number of shares of Common Stock which he
would have owned or have been entitled to receive after the happening of any of
the events described above, had this Note been converted immediately prior to
the happening of such event. Such adjustment shall be made whenever any of the
events listed above shall occur. An adjustment made pursuant to this subdivision
(A) shall become effective retroactively immediately after the record date in
the case of a dividend and shall become effective immediately after the
effective date in the case of a subdivision, combination or reclassification.

 

(B)          If, at any time while this Note is outstanding, the Company takes
any voluntary action or any event occurs as to which the foregoing subdivisions
are not strictly applicable, but the failure to make an adjustment in the
Conversion Price hereunder would not fairly protect the rights, without
dilution, represented by this Note, then the Conversion Price in effect
immediately prior thereto shall be adjusted so that the Holder of this Note
shall be entitled to receive the number of shares of Common Stock which he would
have owned or been entitled to receive after the happening of any such action or
event, had this Note been converted immediately prior to the happening of any
such action or event.

 

(d)          The Company covenants that it will at all times reserve and keep
available out of its authorized and unissued Common Stock solely for the purpose
of issuance upon conversion of the Note as herein provided, free from preemptive
rights or any other actual contingent purchase rights of persons other than the
holders of the Note, such number of shares of Common Stock as shall be issuable
upon the conversion of the aggregate principal amount of the outstanding Note.
The Company covenants that all shares of Common Stock that shall be so issuable
shall, upon issue, be duly and validly authorized, issued and fully paid and
nonassessable.

 

(e)          Upon a conversion hereunder the Company shall not be required to
issue stock certificates representing fractions of shares of Common Stock, but
may, if otherwise permitted, make a cash payment in respect of any final
fraction of a share based on the Conversion Price at such time.

 



A-3

 

 

(f)          The issuance of certificates for shares of Common Stock on
conversion of the Note shall be made without charge to the Holder for any
documentary stamp or similar taxes that may be payable in respect of the issue
or delivery of such certificate, provided that the Company shall not be required
to pay any tax that may be payable in respect of any transfer involved in the
issuance and delivery of any such certificate upon conversion in a name other
than that of the Holder and the Company shall not be required to issue or
deliver such certificates unless or until the person or persons requesting the
issuance thereof shall have paid to the Company the amount of such tax or shall
have established to the satisfaction of the Company that such tax has been paid.

 

(g)          The Note converted into Common Stock shall be canceled.

 

(h)          The Conversion Notice shall be given by email or mail, postage
prepaid, addressed to the Controller of the Company of VG Life Sciences Inc.
located 121 Gray Avenue, Suite 200, Santa Barbara, CA 93101. Any such notice
shall be deemed given and effective upon the earliest to occur of (i) receipt of
such email at the email address specified in this Section 3(h), (ii) five days
after deposit in the United States mails or (iii) upon actual receipt by the
party to whom such notice is required to be given.

 

Section 4.          Mandatory Conversion.

 

(a)          In the event Holder has not elected to convert all of the principal
and interest remaining owing under this Note on or prior to May 5, 2016, the
then outstanding principal and accrued and unpaid interest amount of this Note
shall, without further action by the Holder or the Company, be automatically
converted in whole into that number of shares of Common Stock of the Company at
the Conversion Ratio on the Maturity Date (the “Mandatory Conversion Date”).

 

(b)          Not later than ten (10) Business Days after the Mandatory
Conversion Date, the Company will deliver to the Holder a certificate or
certificates containing the restrictive legends and trading restrictions
required by law, if any, representing the number of shares of Common Stock being
acquired upon the mandatory conversion of this Note; provided, however that the
Company shall not be obligated to issue certificates evidencing the equity
securities issuable upon conversion of this Note, until the Note is either
delivered for conversion to the Company or any transfer Holder of the Note or
Common Stock, or the Holder notifies the Company that the Note have been lost,
stolen or destroyed and provides a lost instrument indemnity or bond to the
Company to indemnify the Company from any loss incurred by it in connection
therewith. The Company covenants and agrees that it shall comply with Sections
3(d) through (g) with respect to any mandatory conversion and such sections are
incorporated by reference herein.

 

Section 5.          Payment of Principal and Redemption.

 

(a)          In the event of an occurrence of an Event of Default, then the
outstanding principal balance of this Note shall be due and payable in full on
the Maturity Date. Prior to the Mandatory Conversion Date this Note may not be
prepaid.

 



A-4

 

 

(b)          Nothing in this Section 5 shall impair the Holder’s right to
convert this Note pursuant to Section 3 prior to the Mandatory Conversion Date.

 

Section 6.          Definitions. For the purposes hereof, the following terms
shall have the following meanings:

 

“Business Day” shall mean any day, except a Saturday, Sunday or other day on
which commercial banks in the State of California are authorized or required by
law to close.

 

“Conversion Ratio” means, at any time, a fraction, of which the numerator is the
outstanding principal amount represented by any Note plus accrued but unpaid
interest, and of which the denominator is the Conversion Price at such time.

 

“Original Issue Date” means the date of the first issuance of this Note
regardless of the number transfers hereof.

 

Section 7.          Stockholder Rights. This Note shall not entitle the Holder
to any of the rights of a stockholder of the Company, including without
limitation, the right to vote, to receive dividends and other distributions, or
to receive any notice of, or to attend, meetings of stockholders or any other
proceedings of the Company, unless and to the extent converted into shares of
Common Stock in accordance with the terms hereof.

 

Section 8.          Lost Note. If this Note shall be mutilated, lost, stolen or
destroyed, the Company shall execute and deliver, in exchange and substitution
for and upon cancellation of a mutilated Note, or in lieu of or in substitution
for a lost, stolen or destroyed debenture, a new Note for the principal amount
of this Note so mutilated, lost, stolen or destroyed but only upon receipt of
evidence of such loss, theft or destruction of such Note, and of the ownership
hereof, and indemnity or bond, if requested, all reasonably satisfactory to the
Company.

 

Section 9.          Governing Law. This Note shall be governed by and construed
in accordance with the laws of the State of California, without giving effect to
conflicts of laws thereof.

 

Section 10.          Notices. All notices or other communications hereunder
shall be given, and shall be deemed duly given and received, if given, in the
manner set forth in Section 5(h).

 

Section 11.          Waiver. Any waiver by the Company or the Holder a breach of
any provision of this Note shall not operate as or be construed to be a waiver
of any other breach of such provision or of any breach of any other provision of
this Note. The failure of the Company or the Holder to insist upon strict
adherence to any term of this Note on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Note. Any waiver must be
in writing.

 



A-5

 

 

Section 12.          Severability. If any provision of this Note is invalid,
illegal or unenforceable, the balance of this Note shall remain in effect, and
if any provision is inapplicable to any person or circumstance, it shall
nevertheless remain applicable to all other persons and circumstances.

 

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by an officer thereunto duly authorized as of the date first above indicated.

 

VG LIFE SCIENCES INC.,

a Delaware corporation

 

 

 

By: /s/ John P. Tynan

       Name: John P. Tynan

       Title: President & CEO

 



A-6

 

 

EXHIBIT A

 

 

 

NOTICE OF CONVERSION

AT THE ELECTION OF HOLDER

 

(To be Executed by the Registered Holder

in order to Convert the Note)

 

The undersigned hereby irrevocably elects to convert the above Note into shares
of Common Stock, no par value per share (the “Common Stock”), of VG Life
Sciences Inc. (the “Company”) according to the conditions hereof, as of the date
written below. If shares are to be issued in the name of a person other than
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith such certificates and opinions as reasonably
requested by the Company in accordance therewith. No fee will be charged to the
Holder for any conversion, except for such transfer taxes, if any.

 





Conversion calculations:     Date to Effect Conversion           Principal
Amount of Notes to be Converted           Applicable Conversion Price          
Signature           Name:           Address:



  

 



A-7

 

 

EXHIBIT B



 

WARRANT TO PURCHASE STOCK

 

Company: VG Life Sciences Inc.

Number of Shares: 89,188

Class of Stock: Common

Exercise Price Per Share: $0.53

Issue Date: Date Proceeds Received in Full

 

THIS WARRANT CERTIFIES THAT, for the agreed upon value of $1.00 and for other
good and valuable consideration, Wonderland Capital Corp., a New York
corporation (“Holder”) is entitled to purchase the number of fully paid and
nonassessable shares of the class of securities (the “Shares”) of VG Life
Sciences Inc. (the “Company” or “VGLS”) at the initial exercise price per Share
(the “Warrant Price”) all as set forth above and as adjusted pursuant to Article
2 of this Warrant, subject to the provisions and upon the terms and conditions
set forth of this Warrant.

 

ARTICLE 1. EXERCISE

 

1.1          Method of Exercise. Holder may exercise this Warrant by delivering
a duly executed Notice of Exercise in substantially the form attached as
Appendix 1 to the principal office of the Company. Unless Holder is exercising
the conversion right set forth in Section 1.2, Holders shall also deliver to the
Company a check for the aggregate Warrant Price for the Shares being purchased.

 

1.2          Conversion Right. In lieu of exercising this Warrant as specified
in Section 1.1, Holder may from time to time convert this Warrant, in whole or
in part, into a number of Shares determined by dividing (a) the aggregate fair
market value of the Shares or other securities otherwise issuable upon exercise
of this Warrant minus the aggregate Warrant Price of such Shares by (b) the fair
market value of one Share. The fair market value of the Shares shall be
determined pursuant Section 1.4.

 

1.3          No Rights Shareholder. This Warrant does not entitle Holder to any
voting rights as a shareholder of the company prior to the exercise hereof.

 

1.4          Fair Market Value. For purposes of Section 1.2, if the Shares are
traded in a public market, the fair market value of the Shares shall be the
closing price of the Shares (or the closing price of the Company’s stock into
which the Shares are convertible) reported for the business day immediately
before Holder delivers its Notice of Exercise to the Company. If the Shares are
not traded in a public market, the Board of Directors of the Company shall
determine fair market value in its reasonable good faith judgment. The foregoing
notwithstanding, if Holder advises the Board of Directors in writing that Holder
disagrees with such determination, then the Company and Holder shall promptly
agree upon a reputable investment banking or public accounting firm to undertake
such valuation. If the valuation of such investment banking firm is greater than
that determined by the Board of Directors, then all fees and expenses of such
investment banking firm shall be paid by the company. In all other
circumstances, such fees and expenses shall be paid by Holder.

 



B-1

 

 

1.5          Delivery of Certificate and New Warrant. Promptly after Holder
exercises or converts this Warrant, the Company shall deliver to Holder
certificates for the Shares acquired and, if this Warrant has not been fully
exercised or converted and has not been fully exercised or converted and has not
expired, a new Warrant representing the Shares not so acquired.

 

1.6          Replacement of Warrants. On receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and, in the case of loss, theft or destruction, on delivery of an
indemnity agreement reasonably satisfactory in form and amount to the Company
or, in the case of mutilation, or surrender and cancellation of this Warrant,
the Company at its expense shall execute and deliver, in lieu of this Warrant, a
new warrant of like tenor.

 

1.7          Repurchase on Sale, Merger, or Consolidation of the Company

 

1.7.1          “Acquisition” For the purpose of this Warrant, “Acquisition”
means (a) the closing of the sale, transfer or other disposition of all or
substantially all of the VGLS’s assets, (b) the consummation of the merger or
consolidation of VGLS with or into another entity (except a merger or
consolidation in which the holders of capital stock of VGLS immediately prior to
such merger or consolidation continue to hold at least fifty percent (50%) of
the voting power of the capital stock of VGLS or the surviving or acquiring
entity), or any transaction or series of transactions to which VGLS is a party
in which in excess of fifty percent (50%) of VGLS’s voting power is transferred,
or (c) the exclusive license of all or substantially all of the intellectual
property of VGLS to a third party.

 

1.7.2          Assumption of Warrant. Upon the closing of any Acquisition the
successor entity shall assume the obligations of this Warrant, and this Warrant
shall be exercisable for the same securities, cash, and property as would be
payable for the Shares issuable upon exercise of the unexercised portion of this
Warrant as if such Shares were outstanding on the record date for the
Acquisition and subsequent closing. The Warrant Price shall be adjusted
accordingly.

 

1.7.3          Purchase Right. Notwithstanding the foregoing, at the election of
Holder, the Company shall purchase the unexercised portion of this Warrant for
cash upon the closing of any Acquisition for an amount equal to (a) the fair
market value of any consideration that would have been received by Holder in
consideration of the Shares had Holder exercised the unexercised portion of this
Warrant immediately before the record date for determining the shareholders
entitled to participate in the proceeds of the Acquisition, less (b) the
aggregate Warrant Price of the Shares, but in no event less than zero.

 



B-2

 

 

ARTICLE 2. ADJUSTMENTS TO THE SHARES.

 

2.1          Stock Dividends, Splits, Etc. If the Company declares or pays a
dividend on its common stock ( or the Shares if the Shares are securities other
than common stock ) payable in common stock, or other securities, subdivides the
outstanding common stock into a greater amount of common stock, or, if the
Shares are securities other than common stock, subdivides the Shares in a
transaction that increases the amount of common stock into which the Shares are
convertible, then upon exercise of this Warrant, for each Share acquired, Holder
shall receive, without cost to Holder, the total number and kind of securities
to which Holder would have been entitled had Holder owned the Shares of record
as of the date the dividend or subdivision occurred.

 

2.2          Reclassification, Exchange or Substitution. Upon any
reclassification, exchange, substitution, or other event that results in a
change of the number and/or class of the securities issuable upon exercise or
conversion of this Warrant, Holder shall be entitled to receive, upon exercise
or conversion of this Warrant, the number and kind of securities and property
that Holder would have received for the shares if this Warrant had been
exercised immediately before such reclassification, exchange, substitution, or
other event. Such an event shall include any automatic conversion of the
outstanding or issuable securities of the Company of the same class or series as
the Shares to common stock pursuant to the terms of the Company’s Certificate of
Incorporation upon the closing of a registered public offering of the Company’s
common stock. The Company or its successor shall promptly issue to Holder a new
Warrant for such new securities or other property. The new adjustments provided
for in this Article 2 including, without limitation, adjustments to the Warrant
Price and to the number of securities or property issuable upon exercise of the
new Warrant. The provisions of this Section 2.2 shall similarly apply to
successive reclassifications, exchanges, substitutions, or other events.

 

2.3          Adjustments for Combinations, Etc. If the outstanding Shares are
combined or consolidated, by reclassification or otherwise, into a lesser number
of shares, the Warrant price shall be proportionately increased.

 

2.4          Adjustments for Diluting Issuances. The number of shares of common
stock issuable upon conversion of the Shares, shall be subject to adjustment,
from time to time in the manner set forth in the Company’s Certificate of
Incorporation with respect to issuance of securities for a price lower than
certain prices specified in the Certificate of Incorporation.

 

2.5          No Impairment. The Company shall not, by amendment of its
Certificate of Incorporation or through a reorganization, transfer of assets,
consolidation, merger, dissolution, issue, or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed under this Warrant by the Company, but
shall at all times in good faith assist in carrying out of all the provisions of
this Article 2 and in taking all such action as may be necessary or appropriate
to protect Holder’s rights under this Article against impairment. If the Company
takes any action affecting the Shares or its common stock other than as
described above that adversely affects Holder’s rights under this Warrant, the
Warrant Price shall be adjusted downward and the number of Shares issuable upon
exercise of this Warrant shall be adjusted upward in such a manner that the
aggregate Warrant price of this Warrant is unchanged.

 



B-3

 

 

2.6          Fractional Shares. No fractional Shares shall be issuable upon
exercise or conversion of the Warrant and the number of Shares to be issued
shall be rounded down to the nearest whole Share. If a fractional share interest
arises upon any exercise or conversion of the Warrant, the Company shall
eliminate such fractional share interest by paying Holder amount computed by
multiplying the fractional interest by the fair market value of a full Share.

 

2.7          Certificate as to Adjustments. Upon each adjustment of the Warrant
Price, the Company at its expense shall promptly compute such adjustment, and
furnish Holder with a certificate of its Chief Financial officer setting forth
such adjustment and the facts upon which such adjustment is based. The Company
shall, upon written request, furnish Holder a certificate setting forth the
Warrant price in effect upon the date thereof and the series of adjustments
leading to such Warrant Price.

 

ARTICLE 3. REPRESENTATIONS AND COVENANTS OF THE COMPANY.

 

3.1          Representations and Warranties. The Company hereby represents and
warrants to the Holder that all Shares which may be issued upon the exercise of
the purchase right represented by this Warrant and all securities, if any,
issuable upon conversion of the Shares, shall, upon issuance, be duly
authorized, validly issued, fully paid and nonassessable, and free of any liens
and encumbrances except for restrictions on transfer provided for herein or
under applicable federal and state securities laws.

 

3.2          Notice of Certain Events. If the company proposes at any time (a)
to declare any dividend or distribution upon its common stock, whether in cash,
property, stock or other securities and whether or not a regular cash dividend;
(b) to offer for subscription pro rata to the holders of any class or series or
other rights; (c) to effect any reclassification or recapitalization of common
stock; (d) to merge or consolidate with or into any other corporation, or sell,
lease, license, or convey all or substantially all of its assets, or to
liquidate, dissolve or wind up; or (e) offer holders of registration rights the
opportunity to participate in an underwritten public offering of the company’s
securities for cash, then, in connection with each such event, the Company shall
give Holder (1) at least 20 days prior written notice of the date on which a
record will be taken for such dividend, distribution or subscription rights (and
specifying the date on which the holders of common stock will be entitled
thereto) or for determining rights to vote, if any, in respect of the matters
referred to in (c) and (d) above; 2 in the case of the matters referred to in
(c) and (d) above at least 20 days prior written notice of the date when the
same will take place (and specifying the date on which the holders of common
stock will be entitled to exchange their common stock for securities or other
property deliverable upon the occurrence of such event); and (3) in the case of
the matter referred to in (e) above, the same notice as is given to the holders
of such registration rights.

 

3.3          Information Rights. So long as the Holder holds this Warrant and
/or any of the Shares, the Company shall deliver to the Holder (a) promptly
after mailing, copies of all notices or other written communications to the
shareholders of the Company, (b) within ninety (90) days after the end of each
fiscal year of the Company, the annual financial statements of the Company.

 



B-4

 

 

3.4          Registration Under Securities Act of 1933, as amended. The Company
agrees that the Shares shall be subject to the registration rights granted to
any other holders of the Company’s common stock.

 

ARTICLE 4. MISCELLANEOUS.

 

4.1          Term. This Warrant is exercisable, in whole or in part, at any time
and from time to time on or after the fourth anniversary of the Issue Date
hereof and up to and including the fifth anniversary of the Issue Date.

 

4.2          Legends. This Warrant and the Shares (and the securities issuable,
directly or indirectly, upon conversion of the Shares, if any) shall be
imprinted with a legend in substantially the following form:

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND MAY NOT BE SOLD, PLEDGED OR OTHERWISE TRANSFERRED WITHOUT AN
EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR PURSUANT TO RULE 144 OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE CORPORATION AND ITS COUNSEL
THAT SUCH REGISTRATION IS NOT REQUIRED.

 

4.3          Compliance with Securities Laws on Transfer. This Warrant and the
Shares issuable upon exercise this Warrant (and the securities issuable ,
directly or indirectly, upon conversion of the shares, if any) may not be
transferred or assigned in whole or in part without compliance with limitation,
the delivery of investment representation letters and legal opinions reasonably
satisfactory to the Company, as reasonable requested by the Company). The
Company shall not require Holder to provide an opinion of counsel if the
transfer is to an affiliate of Holder or if there is no material question as to
the availability of current information as referenced in rule 144(c), Holder
represents that it has complied with Rule 144(d) and (e) in reasonable detail,
the selling broker represents that it has complied with Rule 144(f), and the
Company is provided with a copy of Holder’s notice of proposed sale.

 

4.4          Transfer Procedure. Subject to the provisions of Section 4.2,
Holder may transfer all or part of this Warrant or the Shares issuable upon
exercise of this Warrant (or the securities issuable, directly or indirectly,
upon conversion of the Shares, if any) by giving the Company notice of the
portion of the Warrant being transferred setting forth the name, address and
taxpayer identification number of the transferee and surrendering this Warrant
to the company for reissuance to the transferee(s) (and Holder if applicable).

 

4.5          Notices. All notices and other communications from the Company to
the Holder, or vice versa, shall be deemed delivered and effective when given
personally or mailed by first-class registered or certified mail, postage
prepaid, at such address as may have been furnished to the Company or the
Holder, as the case my be, in writing by the Company or such holder from time to
time.

 



B-5

 

 

4.6          Waiver. This Warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought.

 

4.7          Attorneys Fees. In the event of any dispute between the parties
concerning the terms and provisions of this Warrant , the party prevailing in
such dispute shall be entitled to collect from the other party all costs
incurred in such dispute, including reasonable attorney’s fees.

 

4.8          Governing Law. This Warrant shall be governed by and construed in
accordance with the laws of the State of California, without giving effect to
its principles regarding conflicts of law.

 

/s/ John P. Tynan

By: John P. Tynan

Title: President & CEO

 



B-6

 

 

APPENDIX 1

 

NOTICE OF EXERCISE

 

1.          The undersigned hereby elects to convert the attached Warrant into
in the manner specified in the Warrant. This conversion is exercised with
respect to _______________________ of the Shares covered by the Warrant.

 

2.          Please issue a certificate or certificates representing said shares
in the name of the undersigned or in such other name as is specified below:

 





______________________________________

(Name)

 

______________________________________

 

______________________________________

(Address)

 

3.          The undersigned represents it is acquiring the shares solely for its
own account and not as a nominee for any other party and not with a view toward
the resale or distribution thereof except in compliance with applicable
securities laws.

 



____________________   __________________________________________       (Date)  
(Signature)

 



 

 

 



B-7

